—Appeal by the People from so much of an order of the Supreme Court, Kings County (Griffin, J.), dated June 19, 1998, as, upon reargument, adhered to a prior determination in an order dated May 15, 1998, which granted the defendant’s motion pursuant to CPL 30.30 to dismiss the indictment.
Ordered that the order is affirmed insofar as appealed from.
The Supreme Court correctly determined that the People *567should be charged with the unreasonable period of delay resulting from their unexcused and prolonged failure to prepare a protective order and provide the defense with a redacted copy of the search warrant and the confidential informant’s supporting affidavit (see, People v McKenna, 76 NY2d 59; People v Burwell, 260 AD2d 498; People v Owens, 209 AD2d 549; People v Holmes, 206 AD2d 542; People v Commack, 194 AD2d 619; accord, People v Reid, 245 AD2d 44; People v Lawrence, 222 AD2d 279; People v Rodriguez, 214 AD2d 1010; People v Harris, 187 AD2d 1015, affd 82 NY2d 409). Contrary to the People’s contentions, their unexcused failure precluded the defendant from moving to controvert the warrant and thus effectively prevented this action from going forward. Accordingly, considering all of the time periods involved, the defendant was not provided with a speedy trial and the Supreme Court correctly adhered to its determination granting his motion to dismiss the indictment. S. Miller, J. P., O’Brien, Ritter and Florio, JJ., concur.